Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-2, 6-17 and 21-26 are allowed.
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, having a nip forming member, including a contact part located at one end portion thereof; a coupling part coupled to a guide plate and disposed between another end portion of the nip forming member disposed in an opposite side of the contact part and the contact part, in which the nip forming member is rotatable about the coupling part; and an elastic member, disposed between the other end portion of the nip forming member and the guide plate, to apply an elastic force to the other end portion of the nip forming member so that the nip forming member rotates in a first rotation direction and the contact part presses a rotation shaft.
Independent claim 16 are patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, with a nip forming member, including a contact part located at one end portion thereof; a coupling part disposed between another end portion of the nip forming member disposed in an opposite side of the contact part and the contact part and coupled to the guide plate, in which the nip forming member is rotatable about the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658